TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 18, 2020



                                      NO. 03-20-00158-CV


                                C. A. and M. D., Jr., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on February 5, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.